Pee Curiam.
This case is too plain for dispute. Judgments were signed in actions on the case for want of appearance, but without declaration filed, or anything else to indicate the amount; and they were consequently interlocutory in the first instance. The amount was subsequently settled by agreement, and entered on the record, and they became final; but other liens had attached the land in the meantime, and the proceeds of the sheriff’s sale were properly adjudged to have been applicable to them.
Judgment affirmed.